UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1March 31, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission file number:0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months. Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox At May 6, 2011, the Company had 6,153,433 shares of Common Stock outstanding, $1 par value. AMERICAN NATIONAL BANKSHARES INC. Index Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 3 Consolidated Statements of Income for the three months ended March 31, 2011 and 2010 4 Consolidated Statements of Changes in Shareholders' Equity for the three months ended March 31, 2011 and 2010 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 40 Part II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. (Removed and Reserved) 41 Item 5. Other Information 41 Item 6. Exhibits 41 SIGNATURES 2 Index Part I.Financial Information Item 1. Financial Statements American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) (Audited) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity (fair value of $3,236 at 3/31/11 and $3,440 at 12/31/10) Total securities Restricted stock, at cost Loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES and SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing $ $ Demand deposits interest bearing Money market deposits Savings deposits Time deposits Total deposits Short-term borrowings: Customer repurchase agreements Other short-term borrowings - Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Preferred stock, $5 par, 2,000,000 shares authorized, none outstanding - - Common stock, $1 par, 20,000,000 shares authorized, 6,153,433 shares outstanding at March 31, 2011 and 6,127,735 shares outstanding at December 31, 2010 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss), net ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Index American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data)(Unaudited) Three Months Ended March 31 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 27 23 Other interest income 70 91 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 80 Interest on long-term borrowings 53 64 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains (losses), net 1 ) Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization 94 94 Foreclosed real estate, net 22 3 Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 Index American National Bankshares Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Three Months Ended March 31, 2011 and 2010 (Dollars in thousands) (Unaudited) Accumulated Common Stock Capital in Other Total Excess of Retained Comprehensive Shareholders' Shares Amount Par Value Earnings Income (Loss) Equity Balance, December 31, 2009 $ Net income - Change in unrealized losses on securities available for sale, net of tax, $(64) - ) Add:Reclassification adjustment for losses on impairment of securites, net of tax, $11 - 20 Less:Reclassification adjustment for gains on securities available for sale, net of tax of $ 0 - (2 ) Other comprehensive loss ) ) Total comprehensive income Stock options exercised 3 42 - - 45 Stock option expense - - 16 - - 16 Equity based compensation 10 43 - - 53 Cash dividends declared, $0.23 per share - - ) - ) Balance, March 31, 2010 $ Balance, December 31, 2010 $ ) $ Net income - Change in unrealized gains on securities available for sale, net of tax, $336 - Less:Reclassification adjustment for gains on securities available for sale, net of tax of $0 - (1 ) Other comprehensive income Total comprehensive income Stock options exercised 10 - - Stock option expense - - 16 - - 16 Equity based compensation 15 95 - - Cash dividends declared, $0.23 per share - - ) - ) Balance, March 31, 2011 $ The accompanying notes are an integral part of the consolidated financial statements. 5 Index American National Bankshares Inc. and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 (Dollars in thousands)(Unaudited) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation Core deposit intangible amortization 94 94 Net amortization of securities 41 Net gain on sale or call of securities (1
